


Exhibit 10.2




AMENDED AND RESTATED
EMPLOYMENT AND NON-COMPETITION AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Agreement”), dated as of February 10, 2015, is between Interface Security
Systems, L.L.C., a Louisiana limited liability company (the “Employer”), and
Michael T. Shaw (the “Employee”).
WHEREAS, Employee and the Employer are parties to that certain Employment and
Non-Competition Agreement dated as of December 13, 2001 (the “Employment
Contract”); and
WHEREAS, Employee and the Employer desire to amend and restate the Employment
Contract in its entirety.
NOW, THEREFORE, it is hereby agreed as follows:
Section 1.AMENDED AND RESTATED EMPLOYMENT CONTRACT. This Agreement amends and
restates in its entirety the Employment Contract.
  
Section 2.EMPLOYMENT AND DUTIES. The Employer hereby employs the Employee, and
the Employee hereby accepts employment, upon the terms and subject to the
conditions hereinafter set forth. The Employee shall be employed as the Chief
Executive Officer of the Employer and each of its subsidiaries. In such
capacity, the Employee shall have the responsibilities and duties customary for
such offices and such other executive responsibilities and duties as are
assigned by the Board of Directors (the “Board”) of Interface Security Systems
Holdings, Inc. (“Holdings”), which are consistent with the Employee’s position.
The Employee agrees to devote his full working time and efforts to the
performance of his duties to the Employer and each of its subsidiaries.


Section 3.TERM. The initial term of employment of the Employee under the
Employment Contract commenced on December 13, 2001 (the “Commencement Date”) and
shall continue until December 31, 2016 (the “Initial Term”), unless earlier
terminated pursuant to Section 6, and shall be renewed automatically for one
additional one (1) year term thereafter unless terminated by either party by
written notice to the other given at least ninety (90) days prior to the
expiration of the then current term.


Section 4.COMPENSATION AND BENEFITS. Until the termination of the Employee’s
employment hereunder, in consideration for the services of the Employee
hereunder, the Employer shall compensate the Employee as follows:


(a)Base Salary. The Employer shall pay the Employee, in accordance with the
Employer’s then current payroll practices, a base salary (the “Base Salary”) at
an annual rate of $472,000. The Board may in its sole discretion increase
Employee’s Base Salary, but in no event will Base Salary be decreased below
$472,000.


(b)Bonus. The Employee shall be eligible to receive from the Employer, for each
of the fiscal years of the Employer (each, a “Fiscal Year”) during the term of
this Agreement, hereto bonus in an amount determined by the Board in its
discretion (the “Bonus”).



--------------------------------------------------------------------------------




 
(c)Vacation. The Employee shall be entitled to four (4) weeks vacation each
calendar year. Any vacation shall be taken at the reasonable and mutual
convenience of the Employer and the Employee. Accrued vacation not taken in any
calendar year will not be carried forward or used in any subsequent calendar
year.


(d)Insurance; Other Benefits. Employee shall be entitled to participate in or
receive benefits under all accident, disability, life and health insurance
plans, all pension, retirement, deferred compensation and stock incentive plans
and all other employee benefit plans maintained by Employer and approved by the
Board for participation by senior executives of Employer.


(e)Fringe Benefits. Employee shall be entitled to receive a company car
allowance equal to $1,500 per month.


Section 5.EXPENSES. The Employer shall reimburse the Employee for all reasonable
expenses of types authorized by the Employer and incurred by the Employee in the
performance of his duties hereunder. The Employee shall comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Employer may establish from time to time.


Section 6.TERMINATION. The Employee’s employment hereunder shall commence on the
Commencement Date and continue until the expiration of the Initial Term, and any
extension of such term pursuant to Section 3 above, except that the employment
of the Employee hereunder shall earlier terminate:


(a)Death. Upon the death of the Employee during the term of his employment
hereunder.


(b)Disability. At the option of the Employer, in the event of the Employee’s
Disability (as defined below), upon thirty (30) days’ written notice from the
Employer. For purposes hereof, the Employee shall be deemed to have a
“Disability” if an independent medical doctor (selected by the Employer’s health
or disability insurer) certifies that the Employee has for three (3) months,
consecutive or non-consecutive, in any twelve (12) month period been disabled in
a manner which would constitute “disability” for purposes of the disability
insurance policy provided by the Employer pursuant to Section 4(f). Any refusal
by the Employee to submit to a medical examination for the purpose of certifying
Disability under this Section 6(b) shall be deemed to constitute conclusive
evidence of the Employee’s Disability.


(c)For Cause. For “Cause” immediately upon written notice by the Employer to the
Employee. For purposes of this Agreement, a termination shall be for Cause if
the Board shall determine that any one or more of the following has occurred:


(i)the Employee shall have committed an act of fraud, embezzlement,
misappropriation of funds or material property or breach of fiduciary duty
against the Employer, including, but not limited to, the offer, payment,
solicitation or acceptance of any unlawful bribe or kickback with respect to the
Employer’s business; or

- 2 -

--------------------------------------------------------------------------------








(ii)the Employee shall have been convicted by a court of competent jurisdiction
of, or pleaded guilty or nolo contendere to, any felony; or


(iii)the Employee shall have committed a breach of any of the covenants, terms
and provisions of Section 7, 8 or 9 hereof; or


(iv)the Employee shall have breached any one or more of the provisions of (A)
this Agreement (excluding Section 7, 8 and 9 hereof) or (B) the Stockholder
Agreement dated as of the date hereof among Holdings and its stockholders, and,
in each case, such breach shall have continued for a period of twenty (20) days
after written notice to the Employee specifying such breach in reasonable
detail; or


(v)the Employee shall have refused, after explicit written notice, to obey any
lawful resolution of or direction by the Board which is consistent with his
duties hereunder; or


(vi)the Employee shall be chronically absent from work (excluding vacation,
illnesses or leaves of absence approved by the Board), and such chronic absence
shall continue after explicit written notice from the Board.


(d)Resignation or Termination Without Cause. At any time, upon written notice by
either the Employer or the Employee to the other party hereto.


(e)For Good Reason. At any time, by Employee for “Good Reason”. For purposes of
this Agreement, “Good Reason” shall mean that the Employee has complied with the
“Good Reason Process” (as hereinafter defined) following the occurrence of any
of the following events (referred to individually as a “Good Reason Event” and
collectively as “Good Reason Events”):


(i)any substantial adverse change, not consented to by Employee in a writing
signed by him, in the nature or scope of Employee’s responsibilities,
authorities, power, functions or duties contemplated by this Agreement,


(ii)any removal, during the term of this Agreement, of Employee from, or any
failure by management to nominate Employee to, or if nominated, any failure by
the stockholders of Holdings to reelect Employee to, the Board;


(iii)an involuntary reduction in Employee’s Base Salary;


(iv)a breach by Employer of any of its other material obligations under this
Agreement and the failure of Employer to cure such breach within thirty (30)
days after written notice thereof by Employee; or


(v)the relocation of Employer’s primary offices at which Employee is principally
employed to a location more than sixty (60) miles from Employee’s current
offices, or the requirement by Employer for Employee to be based anywhere other
than Employer’s primary offices at such current location (or more than sixty
(60) miles there from) on an extended basis, except for travel on Employer’s
business to an extent substantially consistent with Employee’s current business
travel obligations.

- 3 -

--------------------------------------------------------------------------------




“Good Reason Process” shall mean that (i) one or more Good Reason Events has
occurred; (ii) Employee notifies Employer in writing of the occurrence of such
Good Reason Events; (iii) Employee cooperates in good faith with Employer’s
efforts, for a period not more than thirty (30) days following such notice, to
permit Employer to cure such Good Reason Events or to modify Employee’s
employment situation in a manner acceptable to Employee and Employer; and (iv)
notwithstanding such efforts, one or more of such Good Reason Events specified
continues to exist for a period of more than thirty (30) days following such
notice and has not been cured or otherwise modified in a manner acceptable to
Employee.
(f)Rights and Remedies on Termination.


(i)If the Employee’s employment hereunder is terminated pursuant to
Section 6(a), Section 6(b), Section 6(c) or by Employee pursuant to
Section 6(d), then the Employee (or his estate, as applicable) shall be entitled
to receive his Base Salary through the date of termination or expiration.


(ii)If the Employee’s employment hereunder is terminated by the Employer
pursuant to Section 3, Section 6(d) (other than for resignation by the Employee)
or by the Employee pursuant to Section 6(e), then the Employee shall be entitled
to continue to receive payment, in accordance with the Employer’s then current
payroll practices, of the Employee’s Base Salary, Fringe Benefits, Insurance and
other benefits in effect at the time of such termination, for one year (the
“Severance Period”), provided, if Employee is employed or engaged as a
consultant, advisor or similar position (“Subsequent Employment”) during the
Severance Period, the amounts due to Employee under this Section 6(f)(ii) will
be reduced by the amounts earned by Employee in his Subsequent Employment.


(iii)If the Employee’s employment hereunder is terminated pursuant to
Section 6(a), Section 6(b), Section 6(d), or Section 6(e), then the Employee
shall be entitled to payment for any accrued vacation as of the date of
termination.


(iv)Except as otherwise set forth in this Section 6(f), the Employee shall not
be entitled to any severance, bonus or other compensation after termination
other than payment of any portion of his Base Salary through the date of his
termination and any expense reimbursements under Section 5 hereof for expenses
incurred in the performance of his duties prior to termination; provided that if
Employee’s employment is terminated due to Employee’s death or Disability after
the end of a Fiscal Year but prior to the payment of any Bonus that has been
earned for such Fiscal Year, the Employee, his successors or his heirs, as
applicable, shall be entitled to the payment of any such Bonus for such Fiscal
Year.


Section 7.INVENTIONS: ASSIGNMENT. All rights to discoveries, inventions,
improvements and innovations (including all data and records pertaining thereto)
related to the business of the Employer or any of Holdings or any of its
subsidiaries (collectively, the “Interface Companies”), whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that the Employee may discover, invent or originate during the term of his
employment hereunder, and for a period of six (6) months thereafter, either
alone or with others and whether or not during working hours or by the use of
the facilities of any of the Interface Companies (“Inventions”), shall be the
exclusive property of the Employer. The Employee shall promptly disclose all
Inventions to the Employer, shall execute at the request of the Employer any
assignments or other documents the Employer may deem necessary to protect or
perfect its rights therein, and shall assist the Employer, at the Employer’s

- 4 -

--------------------------------------------------------------------------------




expense, in obtaining, defending and enforcing the Employer’s rights therein.
The Employee hereby appoints the Employer as his attorney-in-fact to execute on
his behalf any assignments or other documents deemed necessary by the Employer
to protect or perfect its rights to any Inventions.


Section 8.CONFIDENTIAL INFORMATION. The Employee recognizes and acknowledges
that certain assets of the Employer and the other Interface Companies,
including, without limitation, information regarding customers, pricing
policies, methods of operation, proprietary production processes, proprietary
computer programs, sales, products, profits, costs, markets, key personnel,
formulae, product applications, technical processes, and trade secrets
(hereinafter called “Confidential Information”) are valuable, special, and
unique assets of the Interface Companies and their affiliates. The Employee
shall not, during or after his term of employment, disclose any or any part of
the Confidential Information to any person, firm, corporation, association, or
any other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder; provided, that
Confidential Information shall in no event include (a) information which was
generally available to the public at the time of disclosure by the Employee or
(b) information which becomes publicly available other than as a consequence of
the breach by the Employee of his confidentiality obligations hereunder. In the
event of the termination of his employment, whether voluntary or involuntary and
whether by the Employer or the Employee, the Employee shall deliver to the
Employer all documents and data pertaining to the Confidential Information and
shall not take with him any documents or data of any kind or any reproductions
(in whole or in part) or extracts of any items relating to the Confidential
Information. Nothing contained within this Section 8 shall prohibit Employee
from disclosing Confidential Information if such disclosure is required pursuant
to any final and non appealable order, judgment or decree of any governmental
authority. Nothing contained within this Section 8 shall prohibit Employee from
disclosing Confidential Information if such disclosure is required by law,
governmental process or valid legal process. In the event that the Employee is
legally compelled to disclose any of the Confidential Information, he shall
provide the Employer with prompt written notice so that the Employer, at its
sole cost and expense, may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement. In the event that
such protective order or other remedy is not obtained, or that the Employer
waives compliance with the provisions of this Agreement, the Employee shall
furnish only that portion of the Confidential Information that he is advised by
counsel is legally required.


Section 9.NON-COMPETITION. During the term of the Employee’s employment
hereunder and for the Designated Period (as defined below) after termination of
the Employee’s employment hereunder, the Employee will not (a) anywhere within
the Designated Territory (as defined below), engage, directly or indirectly,
alone or as a shareholder (other than as a holder of capital stock of Holdings
or its successors or assigns, or as a holder of less than two percent (2%) of
the common stock of any publicly traded corporation), partner, officer,
director, employee, consultant or advisor, or otherwise in any way participate
in or become associated with, any other business organization that is engaged or
becomes engaged in the business of installing, selling, servicing or monitoring
residential or commercial security systems (the “Designated Industry”), (b)
divert to any competitor of any Interface Company any customer of any Interface
Company, or (c) solicit or encourage any officer, key employee or consultant of
any Interface Company to leave its employ for alternative employment or hire or
offer employment to, any person to whom any Company has offered employment. For
purposes hereof, the term “Designated Period” shall mean one year, the term
“Designated Territory” shall mean any state in which Employer and its
subsidiaries have in the aggregate at least 500 customers at the time of
Employee’s termination and the term “Interface Company” shall mean any affiliate
or subsidiary of Holdings. The Employee acknowledges that the provisions of this
Section 9 are essential

- 5 -

--------------------------------------------------------------------------------




to protect the business and goodwill of the Employer. The Employee will continue
to be bound by the provisions of this Section 9 until their expiration and shall
not be entitled to any compensation from the Employer with respect thereto
except as provided above. If at any time the provisions of this Section 9 shall
be determined to be invalid or unenforceable by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 9 shall be
considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Employee agrees that this Section 9 as so amended shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.


Section 10.GENERAL.


(a)Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested,
postage prepaid or sent by written telecommunication or telecopy, to the
relevant address set forth below, or to such other address as the recipient of
such notice or communication shall have specified to the other party hereto in
accordance with this Section 10(a):


If to the Employer, to:
Interface Security Systems, L.L.C.
c/o SunTx Interface, L.P.
5420 LBJ Freeway, Suite 1000
Dallas, Texas 75240
Attention: Craig J. Jennings
Fax: (972) 663-8902


With a copy to:


Terry Schpok
Akin Gump Strauss Hauer & Feld, LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Fax: (212) 969-4343





- 6 -

--------------------------------------------------------------------------------






If to the Employee, to:




Michael T. Shaw
16508 KingsPointe Lake Lane
Chesterfield, Missouri 63005


With a copy to:


S. Bryan Lawrence, III
Buchanan Ingersoll Professional Corporation
One Oxford Centre
301 Grant Street, 20th Floor
Pittsburgh, Pennsylvania 15219
Fax: (412) 562-1041


(b)Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by the Employee of his obligations under Sections 7, 8 and 9
hereof, the Employer will have no adequate remedy at law, and accordingly will
be entitled to specific performance and other appropriate injunctive and
equitable relief.


(c)Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.


(d)Waivers. No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privilege, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.


(e)No Mitigation. In no event shall the Employee be obligated to seek other
employment or to take any other action by way of mitigation of any amounts
payable to the Employee under this Agreement, and, other than as set forth in
Section 6(f)(ii), no such amounts shall be reduced if Employee does not seek or
obtain other employment.


(f)Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


(g)Arbitration, Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
arbitration in Missouri in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Employer and Employee shall split all
administrative fees and arbitration fees equally. Notwithstanding the above,



- 7 -

--------------------------------------------------------------------------------




Employer shall be entitled to seek a restraining order or injunction in any
competent jurisdiction to prevent any continuation of any violation of any of
Sections 7, 8 or 9 hereof. The substantially prevailing party may recover
attorney’s fees in any dispute or controversy arising under or in connection
with this Agreement.


(h)Assigns. This Agreement shall be binding upon and inure to the benefit of the
heirs and successors of each of the parties hereto, including any entity that
acquires substantially all of the assets or stock of the Employer.


(i)Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof, including, without limitation, any existing Employment
Agreement between the parties hereto, and shall not be amended except by a
written instrument hereafter signed by each of the parties hereto.


(j)Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of Missouri.


Signature Page Follows

- 8 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the day and the year first
above written.




/s/ Michael T. Shaw                
Michael T. Shaw




INTERFACE SECURITY SYSTEMS, L.L.C.


By: /s/ Michael T. Shaw            
Name: Michael T. Shaw            
Title: Chief Executive Officer        

















- 9 -